PeakResorts-black [skis-20170112xex10_2g001.jpg] Annual Incentive Plan (AIP)
Document       Exhibit 10.2

                                            
                                                            



Important Information

·



This document contains the terms and conditions of the Annual Incentive Plan
(AIP) for Peak Resorts, Inc., established by the Compensation Committee (the
Committee) of the Board of Directors.

﻿

·



This AIP document contains confidential information about the financials and
operations of Peak Resorts.  This Plan may not be shared with anyone outside of
Peak Resorts, and each Participant is required to keep this Plan and its
contents confidential at all times.

﻿

·



Receipt of a bonus under this Plan is not guaranteed. Employees may receive a
bonus under the effective terms of the Plan, if they are eligible and the
Company meets the performance criteria defined in the Plan.

﻿

Plan Objectives

·



The objectives of the Annual Incentive Plan are to:

o



Share in the success of the business when financial goals are met or exceeded;

o



Support a pay-for-performance philosophy by providing a financial incentive for
key leadership employees who significantly affect the Company’s growth and
profitability;

o



Align Company leaders around the same business objectives by encouraging
cooperation toward the attainment of key business goals that will increase the
Company’s value;

o



Reward individual performance for those who achieve or exceed their goals;

o



Help attract and retain outstanding leadership employees.

﻿

Effective Dates

·



The Plan is effective for FY2017, and will remain in effect, until amended or
terminated. The Plan Year will run concurrently with the fiscal year under which
employees are governed.  Currently, the Plan Year is May 1st through April 30th.

﻿

·



This Plan supersedes all prior written or oral plans, promises, agreements,
practices, understandings, negotiations and/or incentive arrangements between
each individual Participant and the Company relating to bonuses.  This Plan
describes the sole and exclusive annual bonuses the Company is offering to
Participants.

﻿

Eligibility

·



Eligibility under the Plan is limited to leadership employees as approved
annually by the Chief Executive Officer (CEO) of the Company.  An employee who
is eligible to participate in this Plan must meet the following criteria:

o



He or she must be assigned one of the following “eligible positions” within the
Company.  Other titles may be added throughout the fiscal year as business needs
dictate, as long as they fall into the eligible Career Stage of Sr. Director or
above.  The list of eligible titles may be amended throughout the year and the
Plan document will be updated annually.

﻿

Sr. Directors

﻿

 

 



--------------------------------------------------------------------------------

 

Sr. Director, Finance

Sr. Director, Food & Beverage

Sr. Director, HR

Sr. Director, Operations

Sr. Director, Resort Services

Sr. Director, Marketing

Sr. Director, Park Services

Sr. Director, GM

Sr. Director, Risk

Sr. Director, IT

Sr. Director, Mountain Operations

Sr. Director, Executive Chef

﻿

﻿

Vice Presidents

VP, GM

VP, Permitting & Planning

VP, Controller

VP, Operations

VP, Special Projects

﻿

Senior Vice Presidents

﻿

Operations, IT, Finance

﻿

Finance/COO

﻿

Executive Vice Presidents

﻿

Finance, Real Estate

﻿

Chief Executive Officer

﻿

o



He or she must be actively employed by Peak Resorts in an eligible position
through the date bonus payment checks are issued.

﻿

o



A Participant who is hired and commences employment after the beginning of the
fiscal year may be eligible for a prorated portion of a bonus.

﻿

o



A Participant who is promoted into an eligible position after the beginning of
the fiscal year may be eligible for a prorated portion of a bonus.

﻿

o



A Participant must be “Meeting Expectations” or higher in the most recent
performance management cycle, and must be in good standing and not on any
disciplinary performance plan to receive a bonus.  If a Participant is rated
below Meeting Expectations and/or on a disciplinary performance plan, he or she
may be eligible to receive a bonus only if an exemption is approved, in writing,
by the CEO.

﻿

Target Percentages

·



The target bonus percentages for employees are a percentage of base salary,
depending on position.  The CEO may amend the target bonus percentages at his or
her sole discretion on a yearly basis by the end of the first quarter of each
fiscal year and while the attainment of Resort EBITDA performance targets and
corresponding funding levels are substantially uncertain; however, the CEO may
not change the AIP Target Percent of any officer meeting the definition of
“executive officer” pursuant to Rule 3b-7 under the Securities Exchange Act of
1934, as amended (which includes, but is not limited to, the CEO, Chief
Financial Officer and Executive Vice President-Real Estate). The AIP Target
Percent of executive officers other than the CEO shall be approved by the Board
of Directors upon the recommendation of the Committee. The AIP Target Percent of
the CEO shall be approved by the Committee and subject to ratification by the
Board of Directors. 



--------------------------------------------------------------------------------

 



﻿

﻿

 

Career Stage

AIP Target Percent

Sr. Directors

10%

Vice President

20%

Sr. Vice President

30%

Finance/COO

35%

Executive Vice Presidents

40%

CEO

50%

﻿

Funding Mechanism

·



The performance criteria for the Plan have been determined by the Committee and
the Board of Directors.  The performance measures and their weighting for the
Plan are:

﻿

﻿

 

Performance Criteria for Participants

Weight

Reported EBITDA

100%

﻿

·



Reported EBITDA (defined as net income before interest, income taxes,
depreciation and amortization, gain on sale leaseback, investment income, other
income or expense and other non‑recurring items, exclusive of the cost under
this plan.). Actual Reported EBITDA results and ultimate payout will be based on
the audited financial statements for the fiscal year.

﻿

o



Funding will only commence once 85% of the annual Reported EBITDA goal has been
achieved.

﻿

o



Funding will cap after 120% of the annual Reported EBITDA goal has been
achieved.  Any additional funding or payout can be explored by the CEO but only
paid upon the approval of the Committee and the Board of Directors.

﻿

Individual Performance

·



Upon the Plan funding, the bonus calculation will be influenced by individual
performance. Individual performance for all employees participating in the Plan
will be determined through the applicable fiscal year performance review
process, which will be conducted by the employees’ immediate supervisor, with
review and approval given by the CEO.  The review process for all executive
officers shall be conducted by the independent members of the Board of Directors
with input from the management members of the Board of Directors other than the
executive officer being evaluated. 

﻿

·



The final performance score will determine the incentive payment,  with higher
performing employees receiving a higher multiplier. For those employees promoted
into a higher level position, any applicable incentive payments will be
calculated by applying the “Meeting Expectations” performance variable to the
incentive target for the new position

﻿

 

 

﻿

Unsatisfactory

Needs Improvement

Meeting Expectations

0%

25% - 75%

100%

﻿

﻿

﻿

Proration

·



If a prorated bonus is payable, the following rule applies: proration will be
calculated on the basis of 1/12 for each calendar month of eligibility.  A
Participant, who is hired,



--------------------------------------------------------------------------------

 

promoted or received a salary change after the 15th of the month will not be
eligible in that particular month but will rather be eligible beginning on the
first of the following month. 

﻿

·



The circumstances that may warrant prorated bonus payment include, but are not
limited to:

o



Base salary changes;

o



Target bonus opportunity changes (due to a promotion or demotion);

o



Commencement of employment and new entrance into this Plan; and

o



Qualified leave of absence, disability or death of Participant (as discussed
below).

﻿

Plan Payouts

·



Bonus payments, if any, will be payable following completion of the audited
financial results of the Company through the end of the fiscal year, but in no
event later than the 15th day of the third month following the last day of the
Plan Year (i.e., currently, July 15th).  Payments will be paid as soon as
practical following the end of the fiscal year and will be paid by payroll check
or direct deposit, minus applicable deductions and withholding as required by
law.  In addition, in the sole discretion of the Board of Directors, up to 50%
of the bonus amounts may be paid in restricted stock units of the Company.  Any
payment of bonus amounts with restricted stock units shall be made in compliance
with the requirements of Section 409A of the Internal Revenue Code, and such
restricted stock units shall have a vesting schedule as determined by the Board
of Directors upon issuance of the awards.

﻿

Termination of Employment

·



Incentive payments under the Plan do not vest until the date Plan payments are
made.  To be eligible to receive a payment, a participant must be employed by
the Company on the date Plan payments are made.  Employees whose employment ends
prior to the payment date under the Plan for any fiscal year will not be
eligible for a payment.

﻿

·



However, if an otherwise eligible employee is not employed as of the date of the
payout under the Plan due to death or long-term disability, he or she is
entitled to receive a pro-rated payment for the portion of the fiscal year the
employee was actively employed, to the extent he or she would have been entitled
to a payment if he or she had been employed on the date of payment.

﻿

Leaves of Absence and Short Term Disability

·



If a Participant takes an approved leave of absence (including a medical leave
under the Company’s Short-Term Disability Program) during the fiscal year for
fewer than 30 days, no adjustment will be made in the payout calculation or in
the Participant’s metrics.

﻿

·



If the leave of absence extends for more than 30 days during the fiscal year,
the Participant may be eligible for a prorated payout calculated in accordance
with the other terms of this Plan, subject to any different treatment required
under the Family and Medical Leave Act or other applicable law.  All payments
(if any) will be paid on the same date that active Participants receive
payment. 

﻿





--------------------------------------------------------------------------------

 

Death and Long Term Disability

·



In the event of long-term disability or death, a prorated payment based on the
length of service during the Plan Year will be paid in accordance with this
Plan.  All such payments (if any) will be paid on the same date that active
Participants receive payment. 

﻿

·



“Long-term disability” is defined as eligibility to receive long-term disability
benefits under the Company’s LTD Policy.  For proration purposes, active service
ends when the employee is no longer paid regular wages through payroll for work
performed.

﻿

Loans, Advances or Draws

·



Loans, advances, or draws against potential payments will not be made under this
Plan.

﻿

Plan Administration, Modification and Discontinuance

·



This Plan is administered by the Compensation Committee of the Board of
Directors. The Committee has authority to interpret the Plan and to create,
amend, terminate this plan or nullify any rules and procedures at any time or if
deemed necessary for proper Plan administration, including, but not limited to,
performance targets, results and extraordinary events.  The EBITDA performance
targets and corresponding funding levels shall be adjusted for acquisitions,
divestitures, or board imposed unbudgeted expenses in the discretion of the
Committee.  For the avoidance of doubt, the Committee may amend, modify or
terminate the Plan at any time in its sole discretion, including during a Plan
Year so that no payment is made for such Plan Year. 

﻿

·



No Plan payouts will be made until and unless the Committee has certified that
the performance goals and all other material terms have been satisfied.  The
Committee has the sole discretion to modify the application of this Plan.

﻿

Continued Employment

·



Neither the establishment of this Plan nor participation in this Plan shall in
any way affect the employment relationship between the Company and Participants
in this Plan.

﻿

·



All Participants in this Plan are employed on an “at will” basis. Peak Resorts
reserves the right to terminate a Participant’s participation at any time, with
or without cause.

﻿

·



Nothing in this Plan shall be construed to create or imply the guarantee or the
creation of a contract of employment between the Company and any Participant or
a right to continued employment for any specified period of time. 

﻿

·



To ensure that this Plan best supports the Company’s overall business objectives
and strategies, this Plan may be reviewed periodically and may be modified,
amended or terminated at the Company’s sole discretion.



--------------------------------------------------------------------------------